 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 741 
In the House of Representatives, U. S.,

October 6, 2009
 
RESOLUTION 
Expressing support for designation of October 8, 2009, as national Jumpstart’s Read for the Record Day. 
 
 
Whereas Jumpstart, a national early education organization, is working to ensure that all children in the United States enter school prepared to succeed;  
Whereas year-round, Jumpstart recruits and trains college students and community volunteers to work with preschool children in low-income communities, helping them to develop the language, literacy, and social skills they need to succeed in school and in life;  
Whereas since 1993, Jumpstart has engaged nearly 21,000 adults to serve almost 80,000 young children in communities across the Nation;  
Whereas Jumpstart’s Read for the Record, presented in partnership with the Pearson Foundation, is an annual campaign, now in its fourth year, that brings national attention to the crisis in early education by organizing the world’s largest shared reading experience;  
Whereas the goals of the campaign are to raise national awareness about the importance of early education by engaging 1,000,000 children reading the same book on the same day, provide books to children in low-income households through donations and book purchases and sponsorship, and prepare students for school success;  
Whereas Jumpstart hopes to engage more than 1,000,000 children to read The Very Hungry Caterpillar in this record-breaking celebration of reading, service, and fun, all in support of the Nation’s preschoolers; and  
Whereas October 8, 2009, would be an appropriate date to designate as national Jumpstart’s Read for the Record Day because it is the date Jumpstart aims to set a new world record for the world’s largest shared reading experience on the same day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of Read for the Record Day;  
(2)commends Jumpstart’s Read for the Record in its fourth year; and  
(3)encourages adults, including grandparents, parents, teachers, and college students to come together with children of all ages to create the world’s largest shared reading experience to show their support for early literacy and Jumpstart’s year-long program working with preschool children in low-income communities.  
 
Lorraine C. Miller,Clerk.
